Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 07/31/20.
Claims 1-20 are under examination.
Claims 1-20 are currently amended as set forth below.

Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 10/13/20 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 07/31/20 are accepted by the examiner.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Charles Gary (Reg. No. 61, 245) on 12/16/21.
10.	The title is amended as follow:
	“DOWNLINK  ORTHOGONAL FREQUENCY-DIVISION MULTIPLEXING (OFDM) BEAMFORMING SIMULTANEOUS TRANSMISSION”
11.	The claims 1-20 are amended as follow:
1. 	(Currently amended):  An apparatus for wireless communication in a network, comprising:
	(a)	a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs);
	(b)	at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring 
	(c)	a processor configured to control [[said]] the wireless communication circuit and its at least one modem; and
	(d)	a non-transitory memory storing instructions executable by the processor;
	(e)	wherein [[said]] the instructions, when executed by the processor, perform a communication protocol comprising:
	(i)	performing packet transmission and reception in response to [[the]] encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance 
	(ii)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs); 
	(iii)	commencing a packet transmission, as [[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
	(A)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(B)  communicating simultaneous transmission information to the other access point (AP);
	(C)  allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point (AP); and
	(D)  completing packet transmissions by the other access point (AP), prior to an end of packet transmission by [[said]] the first access point (AP). 
2. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising performing nulling of transmit power toward one or more access points (APs) that are not currently being communicating with by a station utilizing the communication protocol under the direction of [[said]] the first access point (AP). 
Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising making a null towards a receiving station of [[said]] the first access point (AP) by the other access point which is performing simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing by [[said]] the first access point (AP). 
4.	 (Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising determining whether to allow [[said]] the simultaneous transmission based on information received in response to performing a prior negotiation or agreement with the other access points (APs) under the communication protocol. 
5.  	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising embedding simultaneous transmission information in a preamble transmitted by [[said]] the first access point (AP) in commencing the packet transmission.
6.  	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising embedding a midamble in the packet transmission of [[said]] the first access point (AP) to allow the other access point (AP) to start its simultaneous transmission by transmitting its preamble in an omni-directional manner within the midamble of [[said]] the first access point (AP). 
7.	 (Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising setting a duration for the midamble which is longer than a preamble of the other access point (AP).
8. 	(Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when [[said]] the first access point (AP) with the midamble comprising Extreme High Throughput Long Training Fields (EHT-LTFs) or EHT-LTFs plus Extreme High Throughput Short Training Fields (EHT-STFs).
9. 	(Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising periodically embedding the midamble in the packet transmission of [[said]] the first access point (AP) to allow the other access point (AP) to join the simultaneous transmission at any one of the midambles.  
10. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising transmitting a Ready-To-Send (RTS) to the other access point (AP), and if the other access point (AP) responds back with a Clear-To-Send (CTS), then [[said]] the first access point has obtained a Transmit Opportunity (TXOP) reservation of simultaneous transmission. 
11. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising utilizing an identical Guard Interval (GI) for Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundary synchronization between [[said]] the first access point (AP) and the other access point (AP).
12. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising precoding a preamble by the other access point (AP) to prevent interfering with [[said]] the packet transmission of the first access point (AP). 
13. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising synchronizing an [[said]] the first access point, and the other access point (AP) joining the simultaneous transmission sets its EHT-LTF to the same duration as an OFDM symbol duration of [[said]] the first access point. 
14. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising performing [[said]] the simultaneous transmission under the communication protocol in which the other access point (AP) transmission allows a destination receiver station of to transmit an acknowledgement back to it prior to the end of packet transmission by [[said]] the first access point (AP). 
15. 	(Currently amended):  The apparatus of claim 14, wherein [[said]] the acknowledgement comprises an Acknowledgement (ACK)  or a Block Acknowledgement (BA).  
16. 	(Currently amended):  An apparatus for wireless communication in a network, comprising:
	(a)	a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs);
	(b)	at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring of [[said]] the wireless communication circuits in both omni-directional and directional modes; 
	(c)	a processor configured to control [[said]] the wireless communication circuit and 
	(d)	a non-transitory memory storing instructions executable by the processor;
	(e)	wherein [[said]] the instructions, when executed by the processor, perform a communication protocol comprising:
	(i)	performing packet transmission and reception in response to the encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol;
	(ii)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs); 
	(iii)	commencing a packet transmission, as [[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
			(A)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(B)  communicating simultaneous transmission information to the other access point (AP);
			(C)  allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point (AP); 

			(1)  transmitting an acknowledgement by the receiving station while [[said]] the first access point is still transmitting [[said]] the packet transmission, if the other access point (AP) completes its transmission before [[said]] the first access point completes its packet transmission; 
			(2)  transmitting an acknowledgement by the receiving station with the acknowledgement from the other access point if the first access point (AP) and the other access point (AP) complete their transmissions at the same time; and
			(3)  transmitting an acknowledgement by the receiving station in which it synchronizes its OFDM signal boundary with that of the first access point (AP) to protect the transmissions of the first access point (AP) from interference from the acknowledgement from the other access point (AP). 
17.	 (Currently amended):  The apparatus of claim 16, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising starting an acknowledgement transmission by the receiving station of the other access point (AP) during a midamble period within the packet transmission of [[said]] the first access point (AP). 
18. 	(Currently amended):  The apparatus of claim 16, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising starting an acknowledgement transmission by the receiving station of the other access point (AP), wherein a preamble of [[said]] the acknowledgement transmission is precoded to protect the packet transmission of [[said]] the first access point (AP). 
Currently amended):  A method of wireless communication in a network, comprising:
	(a)	configuring a wireless communication circuit, as a station (STA) or access point (AP), for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs);
	(b)	performing packet transmission and reception in response to the encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol;
	(c)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs); 
	(d)	commencing a packet transmission, as [[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
	(i)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(ii)  communicating simultaneous transmission information to the other access point (AP);
	(iii)  allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point 
	(iv)  completing packet transmissions by the other access point (AP), prior to an end of packet transmission by [[said]] the first access point (AP). 
20. 	(Currently amended):  The method of claim 19, further comprising embedding simultaneous transmission information in a preamble or one or more midambles transmitted by [[said]] the first access point (AP) during its packet transmission.


Allowable Subject Matter
12.	Claims 1-20 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
14.	Amended claim 1, 16 & 19 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
15.	In claims 1 & 19: “C) allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while said packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with said first access point (AP)” in combination with other limitations recited as specified in claims 1 & 19.
16.	In claim 16: “allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while said packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with said first access point (AP)
(2) transmitting an acknowledgement by the receiving station with the acknowledgement from the other access point if the first access point (AP) and the other access point (AP) complete their transmissions at the same time; and (3) transmitting an acknowledgement by the receiving station in which it synchronizes its OFDM signal boundary with that of the first access point (AP) to protect the transmissions of the first access point (AP) from interference from the acknowledgement from the other access point (AP)” in combination with other limitations recited as specified in claim 16.
17.	In claims 1 & 19: Note that the first closest prior art Papasakellariou, US Patent Application Publication No. 2018/0227156 A1 discloses an apparatus for wireless communication in a network, comprising: (a) a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of said wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs) (See Para. 0049; a base station configured to provide wireless access to a network using Wi-Fi access point);
 (b) at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring of said wireless communication circuits in both omni-directional and directional modes (See FIG. 2 & Para. 0055; RF Transceiver and TX processing circuitry);
 (c) a processor configured to control said wireless communication circuit and its at least one modem (See Para. 0053 & 0160; Controller/processor);
 and (d) a non-transitory memory (See Para. 0053 & 0160; memory) storing instructions executable by the processor; (e) wherein said instructions, when executed by the processor, perform a communication protocol comprising: 
(See Para. 0091-0094; a  gNB separately encodes and transmits each DCI format in a respective PDCCH. When applicable, an RNTI for a UE that a DCI format is intended for masks a CRC of the DCI format codeword in order to enable the UE to identify the DCI format) containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol (See 108-111 & 73; a CCE can be transmitted over one OFDM symbol. Coverage enhancements can be obtained, when necessary, by using larger CCE aggregation levels for a PDCCH transmission and distributed respective CCEs over multiple OFDM symbols);
 (ii) operating as a first access point (AP) using said communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs) (See Para. 0059-0061; When the eNB 102 is implemented as an access point, the interface 235 could allow the eNB 102 to communicate over a wired or wireless local area network or over a wired or wireless connection to a larger network (such as the Internet));
 Note that the second closest prior art Huang, US Patent Application Publication No. 2020/0045555 A1 discloses (iii) commencing a packet transmission, as said first access point (AP), and allowing another access point (AP) using said communication protocol to transmit packet simultaneously in response to one or more steps (See Para. 0188-0189; n multi-AP cooperation, the multi-AP may transmit or receive packets from the STA (504 and/or other) simultaneously) comprising: (A) performing negotiations with the other access point (AP) prior to commencing a packet transmission (See Para. 0099 & 0188; n AP TF that indicates resources to be used by one or more of the APs 502 of the multi-AP group 515 for the downlink transmissions. The resources may include one or more of: time resources, frequency resources, and spatial resources); 
(B) communicating simultaneous transmission information to the other access point (AP) (See Para. 009 & 0188; the AP (502 and/or other) may need to implement channel sounding with STAs (504 and/or other) belonging to OBSS, and also multiple APs (502 and/or other) may need to simultaneously transmit data to STAs (504 and/or other) belonging to OBSS); and 
Note that the third closest prior art Chen, US Patent Application Publication No. 2020/0007283 A1 discloses completing packet transmissions by the other access point (AP), prior to an end of packet transmission by said first access point (AP) (See Para. 0092; At operation 825, the AP 502 may transmit a null data packet (NDP) announcement (NDPA) that indicates transmission of an NDP).
18.	In claim 16: Note that the first closest prior art CATT, NPL document, “On NR RACH Preamble Design” (as disclosed in the IDS) discloses an apparatus for wireless communication in a network, comprising: (a) a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of said wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs) (See Para. 0049; a base station configured to provide wireless access to a network using Wi-Fi access point); 
(b) at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring of said wireless communication circuits in both omni-directional and directional modes (See FIG. 2 & Para. 0055; RF Transceiver and TX processing circuitry);
(See Para. 0053 & 0160; Controller/processor); and 
(d) a non-transitory memory (See Para. 0053 & 0160; memory)  storing instructions executable by the processor; (e) wherein said instructions, when executed by the processor, perform a communication protocol comprising: 
(i) performing packet transmission and reception in response to the encoding and decoding of signals (See Para. 0091-0094; a  gNB separately encodes and transmits each DCI format in a respective PDCCH. When applicable, an RNTI for a UE that a DCI format is intended for masks a CRC of the DCI format codeword in order to enable the UE to identify the DCI format) containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol (See 108-111 & 73; a CCE can be transmitted over one OFDM symbol. Coverage enhancements can be obtained, when necessary, by using larger CCE aggregation levels for a PDCCH transmission and distributed respective CCEs over multiple OFDM symbols);
 (ii) operating as a first access point (AP) using said communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs) (See Para. 0059-0061; When the eNB 102 is implemented as an access point, the interface 235 could allow the eNB 102 to communicate over a wired or wireless local area network or over a wired or wireless connection to a larger network (such as the Internet));
Note that the second closest prior art Huang, US Patent Application Publication No. 2020/0045555 A1 discloses commencing a packet transmission, as said first access point (AP), and allowing another access point (AP) using said communication protocol to transmit packet (See Para. 0188-0189; n multi-AP cooperation, the multi-AP may transmit or receive packets from the STA (504 and/or other) simultaneously) comprising: (A) performing negotiations with the other access point (AP) prior to commencing a packet transmission (See Para. 0099 & 0188; n AP TF that indicates resources to be used by one or more of the APs 502 of the multi-AP group 515 for the downlink transmissions. The resources may include one or more of: time resources, frequency resources, and spatial resources);
 (B) communicating simultaneous transmission information to the other access point (AP) (See Para. 009 & 0188; the AP (502 and/or other) may need to implement channel sounding with STAs (504 and/or other) belonging to OBSS, and also multiple APs (502 and/or other) may need to simultaneously transmit data to STAs (504 and/or other) belonging to OBSS); 
Note that the third closest prior art Chen, US Patent Application Publication No. 2020/0007283 A1 discloses embedding simultaneous transmission information in a preamble or Medium Access Control (MAC) header by the other access point (AP) to request that the receiving station transmit back an acknowledgement (See Para. 0092; At operation 825, the AP 502 may transmit a null data packet (NDP) announcement (NDPA) that indicates transmission of an NDP);
 (1) transmitting an acknowledgement by the receiving station while said first access point is still transmitting said packet transmission, if the other access point (AP) completes its transmission before said first access point completes its packet transmission (See FIG. 8; step 825; transmit an NDPA that indicates transmission of an NDP).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Pan et al. 2020/0053781 A1 (Title: SS Block methods and procedure for NR-U) (See abstract, Para. 0045, 0068 & 0080).
B.	Seok et al. 2018/0160429 A1 (Title: Method and apparatus for wide bandwidth PPDU transmission in a high frequency wireless LAN) (See FIG. 5, Para. 0024 & 0073).
C.	Seok et al. 2017/0150493 A1 (Title: receiver address filed for multi-user transmission in WLAN system) (See FIG. 5 Para. 0010, 0092 & 0156).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469